Title: To Thomas Jefferson from William Stephens Smith, 9 January 1788
From: Smith, William Stephens
To: Jefferson, Thomas



Dear Sir
London Jany. 9th. 1788.

After sincerely wishing you many happy returns of the season, I take the liberty of introducing Mr. Thomas L. Shippen of Philadelphia. He has many interesting and not a few amiable lines of Character, and promises fair to make a shining and respectable Character. He has sometimes appeared to me rather exposed to step on slippery and dangerous ground and risk his usefulness in future life to the gratification of a little Vanity in the cultivation of the acquaintance of titled men and Ladies of birth; their names he soon gets and I am apprehensive will never forget, unless his friends check or disregard the conversations when leading to those points. However he pursues this line by the particular advice of his uncle Arthur. If he does not run wild after the tinsel of life, it will be fortunate for his Country and very pleasing to his friends. He now commences his Continental tour and I expect to see him on his return either a remarkable amiable improved Gentleman, or a sensible Coxcomb who has seen the world. Do my dear Sir, if you discover any points in which your advice and friendly observations may serve him, compliment him with them. I think he is capable of taking them as he ought. We begin to bustle and prepare for departure, which will be on the 25th. of February. I have been very sick, which will account for my silence. I sent by Mr. Littlepage your account. I hope he delivered the Letters. Remember me to Mr. Short and tell him that I really blush at being so much behind hand with him in our Correspondence. I send by Mr. S. his handkerchiefs and am with the greatest regard & respect Dr. Sir Your obliged Humble servt.,

W. S. Smith

 